Citation Nr: 1034346	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-31 965	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent 
for coronary artery disease, prior to October 1, 2002.

3.  Entitlement to an initial evaluation in excess of 60 percent 
for coronary artery disease, from October 1, 2002.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for coronary artery disease and peripheral neuropathy 
of each lower extremity.  A 10 percent evaluation was assigned 
for each disability, effective April 23, 2001.  In addition, the 
RO denied service connection for PTSD.  The Veteran disagreed 
with the denial of service connection and the evaluations 
assigned for his service-connected disabilities.  Based on the 
receipt of additional evidence, the RO, by rating action dated 
December 2003, assigned a 30 percent evaluation for coronary 
artery disease, effective June 20, 2003.  

In an August 2004 rating decision, the RO revised the effective 
dates for the grant of service connection for the Veteran's 
service-connected disabilities.  The 30 percent evaluation for 
coronary artery disease was effective October 24, 2000, and the 
10 percent ratings assigned for peripheral neuropathy of each 
lower extremity were effective April 11, 2001.  By rating action 
dated April 2005, the RO assigned a 60 percent evaluation for the 
Veteran's heart disability, effective October 1, 2002.  

This case was previously before the Board in August 2006 in order 
to provide the Veteran an opportunity to testify at a hearing, 
either before a Veterans Law Judge or a hearing officer at the 
RO.  The Board notes the Veteran postponed a video conference 
hearing scheduled for July 2009, and failed to report for a 
travel board hearing in July 2010.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1964 to February 1966.

2.  On August 23, 2010, the Board was notified that the appellant 
died in May 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
J. W. FRANCIS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


